104 F.3d 374
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Arthur L. WINTERS, Claimant-Appellant,v.Jesse BROWN, Secretary of Veterans Affairs, Respondent-Appellee.
No. 96-7038.
United States Court of Appeals, Federal Circuit.
Nov. 18, 1996.

Paul Cohen, Albuquerque, New Mexico.
Dorann E. Banks, U.S. Department of Justice, Classification Unit, Washington, DC.
REMANDED.

ORDER

1
Upon consideration of the Secretary of Veterans Affairs' motion for voluntary remand in this case,

IT IS ORDERED THAT:

2
The motion is granted, and this case is remanded to the Court of Veterans Appeals ("CVA"), with special instructions to remand the issue to the Board of Veterans Appeals ("BVA") for a hearing upon the issues of whether Mr. Winters is entitled to increased evaluations for residuals of a laparotomy scar and a gunshot wound.